Title: To Benjamin Franklin from Dumas, 6 January 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


In the letter published below, Dumas asks for confirmation that Franklin has received “a certain paper under cover of Dr. Bancroft.” That deliberately vague phrase referred to the “dictionary” or nomenclator code that John Paul Jones had generated during the summer of 1779, and that Dumas and the captain had been using for several months.
Jones had originally devised the “cypher” (as he sometimes called it) for his private correspondence with Franklin. He sent it to Passy on August 13, 1779, the day before his squadron sailed. Although Jones’s covering letter has survived, the enclosure has not, and we have found no acknowledgment of its receipt.
After his return to the Texel in October, Jones gave the code to Dumas, whom Franklin had instructed to provide for the needs of the captain and his squadron. The first known use of the code is in an undated letter from Dumas to Jones, assigned to November 17. Several weeks later, Jones directed Dumas to send the code to Edward Bancroft for the use of both Bancroft and Franklin. The Dutch agent did so on December 15, cautioning that before he would begin to use the code, he would wait for word from either recipient that the paper had come safely to hand.
This time, the code did arrive at Passy. It was a numbered list of 928 words, arranged in a roughly alphabetical order. (Every so often, a block of words beginning with one letter was exchanged with a block of words beginning with the following letter, so that the alphabetical sequence was slightly scrambled.) For words not included in the numbered list, a simple letter-for-letter substitution table dictated that A would be replaced by E, B by F, and so on for twenty-five letters. (J was excluded.)
Franklin and Bancroft discussed the code and, in a now-missing letter to Dumas of January 24, 1780, Franklin explained their concern over certain deficiencies. Dumas’ reply, promising to make adjustments, is below, February 4. On February 8, Dumas sent what he called his “remedy” (a list of changes which involved renumbering the “dictionary”) and wrote a few encoded lines to test the system. Franklin’s working copy of the code (in Temple’s hand, but renumbered by his grandfather) is at the American Philosophical Society.
  
Honoured & dear Sir,
Amst. 6th. Jan. 1780
I hope all my Letters, since I left the Texel, are come at your hands, & also a certain paper under cover of Dr. Bancroft. Here are the copies of the new protestations of our good wigh-cities.
This moment I receive yr. respected favour of the 27th. The relation of Genl. Sullivan’s expedition is very interesting. I would that of Count d’Estaing’s had been as successfull.
3 days after Captn. Jones, the other vessels left also the same road. Pray Sir, let me know if you have received the paper of Dr. Bancroft, & if it is in your hands alone.
I am ever with great respect, Honoured & dear Sir yr. most humble & faithfull servant
Dumas
P.S. I told you in my last, dear Sir, that I have had a very hard quarrel with the gd. F——r. He accuses me to have blackened in your eyes Mr. Gd.
Passy His Excy. Franklin

 Addressed: His Excellency / B. Franklin, Esqr. / Min. plenip. of the Un. St. / &c. / Passy./.
Notation: Dumas. Jan. 6. 1780
